Citation Nr: 0917080	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1992 
with additional service in the National Guard.  The Veteran 
was medically discharged from the National Guard in 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
diabetes mellitus, because the diagnosis caused him to be 
discharged from the Army National Guard.  The Veteran's 
National Guard records have been associated with the file.  
The RO attempted to request the Veteran's Marine Corps 
service treatment records.  The National Personnel Records 
Center (NPRC) responded that the Veteran's service treatment 
records were missing and that they may have been associated 
with the Veteran's service personnel records.  The records 
currently contained in the case file do not include the 
Veteran's initial diagnosis of diabetes mellitus.  To date, 
the claims folder does not reveal any attempt to obtain the 
Veteran's service personnel records.  

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2008); 38 C.F.R. § 
3.159(c)(1) (2007).  Because the claims folder is missing 
complete copies of the Veteran's Marine Corps service 
treatment records, the RO should attempt to obtain those 
records.  As such, the claim must be remanded for the RO to 
make further attempts to obtain the Veteran's service 
treatment records and service personnel records.  

Service connection may be granted for disability resulting 
from either disease or injury incurred in, or aggravated 
while performing, active duty or active duty for training 
(ACDUTRA).  With respect to time periods of inactive duty 
training (INACDUTRA), service connection may only be granted 
for injury (and not disease) so incurred or aggravated. 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The Veteran submitted a statement from his VA primary doctor 
indicating that the doctor had treated the Veteran for 
diabetes since December 2000.  It is unclear if the Veteran 
was initially diagnosed with diabetes mellitus during active 
duty or while on ACDUTRA or whether the Veteran's diabetes 
mellitus was permanently aggravated by a period of ACDUTRA.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his diabetes mellitus.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It must be determined if the Veteran's diabetes mellitus is 
related to the his active duty, first manifested during a 
period of ACDUTRA, or was permanently aggravated by a period 
ACDUTRA.  As such, the Veteran must be afforded a VA medical 
examination.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Use all available resources, to 
include the assistance of the NPRC or 
other agencies as appropriate, to attempt 
to obtain and associate with the claims 
folder outstanding service treatment 
records and service personnel records 
relating to the Veteran's active service 
in the Marine Corps.  

2.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  The Veteran 
should be specifically asked to identify 
the records concerning his earliest 
diagnosis and treatment for diabetes 
mellitus.  Attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
following the receipt of any necessary 
authorizations from the Veteran.  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
diabetes mellitus.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
diabetes mellitus is related to or had 
its onset in service, during a period of 
ACDUTRA, and/or was permanently 
aggravated by a period of ACDUTRA.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




